Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frick (10,422,183).
Frick shows;
1.    A stair assembly comprising: 
       at least one step (20);
       a main stringer (15c, see Fig. 14) pivotably connected to the at least one step;
       a support stringer (15b, see Fig.14) pivotably connected to the at least one step; and 

4.    The stair assembly of claim 1, further comprising a plurality of steps, each of the steps having a forward portion and a rearward portion,
        wherein the main stringer (15c; 15d) is pivotably connected to each of the plurality of steps at one of the forward portion and the rearward portion and the support stringer (15b; 15a) is pivotably connected to each of the plurality of steps at the other one of the forward portion and the rearward portion such that the steps move in unison when the support stringer is moved relative to the main stringer.
5.    The stair assembly of claim 1, wherein the camslot plate (370) includes a first end and a second end, and
       wherein the first end of the camslot plate or the second end of the camslot plate includes a pivot hole (at 25i) and the other of the first end of the camslot plate or the second end of the camslot plate includes an elongated slot (375).
6.    The stair assembly of claim 5, further comprising a first pivot assembly (at 25i) configured to connect the main stringer to the camslot plate and a second pivot assembly (380) configured to connect the support stringer to the camslot plate.

       wherein the second pivot assembly is configured to pivotably and slidably connect the support stringer to the camslot plate at the other one of the pivot hole and the elongated slot.
8.    The stair assembly of claim 1, further comprising a removable pin (380),
      wherein the camslot plate further comprises a plurality of camslot plate holes (375), 
    wherein the support stringer further comprises at least one support stringer hole, and
     wherein the support stringer is configured to be positioned relative to the camslot plate such that the at least one support stringer hole aligns with one of the plurality of camslot plate holes to allow the removable pin to pass therethrough and secure the support stringer relative to the camslot plate.
9.    The stair assembly of claim 1, further comprising: 
       a plurality of steps (20);
      two main stringers (15c’ 15d), each being connected to a corresponding lateral end of each of the plurality of steps;

       two camslot plates (370), each being connected to corresponding ones of the two main stringers and the two support stringers.
10.    The stair assembly of claim 1, further comprising a foot (18) that is rotatably connected to a bottom end of the main stringer to engage a ground surface during use.
11.    The stair assembly of claim 10, wherein the foot is height adjustable relative to the bottom end (see Fig. 18; (751)).
12.    The stair assembly of claim 1, further comprising a handrail (283) connected to the main stringer.
13.    A stair assembly comprising: 
         a plurality of steps (20);
        a main stringer pivotably (15c) connected to a corresponding lateral end of each of the plurality of steps; and
      a support stringer (15b) pivotably connected to a corresponding lateral end of each of the plurality of steps,
      wherein the main stringer and the support stringer are movably connected to the plurality of steps such that a rise and a run of each of the plurality of steps is substantially consistent when the main stringer and the support stringer are moved 
16.    The stair assembly of claim 13, further comprising a foot (18) that is rotatably connected to a bottom end of the main stringer to engage a ground surface during use.
17.    The stair assembly of claim 16, wherein the foot is height adjustable relative to the bottom end (see Fig. 18, 751).
18.    The stair assembly of claim 13, further comprising a handrail (283) connected to the main stringer.
19.    The stair assembly of claim 13, wherein the main stringer and the support stringer are configured to be releasably fixed relative to each other.
20.    The stair assembly of claim 13, further comprising a camslot plate (370) configured to guide relative movement of the main stringer and the support stringer.
 Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuch (624,782).
Fuch shows;
13.    A stair assembly comprising: 
         a plurality of steps (at M; G);

      a support stringer (B) pivotably connected to a corresponding lateral end of each of the plurality of steps,
      wherein the main stringer and the support stringer are movably connected to the plurality of steps such that a rise and a run of each of the plurality of steps is substantially consistent when the main stringer and the support stringer are moved relative to each other to adjust the plurality of steps to a substantially level position.
18.    The stair assembly of claim 13, further comprising a handrail (at L) connected to the main stringer.
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 14 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick (10,422,183), as applied to claims 1 and 13 above, and further in view of Rolston (6,003,633).

Rolston teaches a receiver (16) wherein a post (34) extend therethrough and having an aperture (35) for receiving a convention quick release pin (53), e.g. pin with detent (see Fig.6) for locking the post in the receiver.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the post of Frick to comprise an aperture and a quick release pin, and to be inserted into a receiver, as taught by Rolston, since it would have provided the predictable results of frustrate removal from the receiver.
2.    The stair assembly of claim 1, further comprising a latching mechanism joined to a top end of the main stringer, the latching mechanism being configured to releasably connect the stair assembly to an anchor or a wall mount.

14.    The stair assembly of claim 13, further comprising a latching mechanism joined to a top end of the main stringer, the latching mechanism being configured to releasably connect the stair assembly to an anchor or a wall mount.
15.    The stair assembly of claim 14, wherein the latching mechanism further comprises a rotary latch such that the stair assembly is rotatable relative to the anchor or the wall mount when connected thereto.
     Claims 12 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick (10,422,183), as applied to claims 1 and 13 above, and further in view of Fuch (624,782).
Frick does not show his handrail directly connected to his main stringer. 
Fuch shows a handrail (at L) directly connected to his main stringer (A)
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to 
12.    The stair assembly of claim 1, further comprising a handrail connected to the main stringer.
18.    The stair assembly of claim 13, further comprising a handrail connected to the main stringer.
       Claims 1, 4-7 and 9-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick (10,422,183) in view of Mumbrauer (2,325,793).
       Frick shows;
 1.    A stair assembly comprising: 
       at least one step (20);
       a main stringer (15c, see Fig. 14) pivotably connected to the at least one step;
       a support stringer (15b, see Fig.14) pivotably connected to the at least one step; and 
       a locking/camslotted plate (370) pivotably connected to one of the main stringer and the support stringer and pivotably and slidably connected to the other of the main stringer and the support stringer.
      Frick does not show the disclosed locking/camslot plate

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a locking camslot plate, as taught by Mumbrauer, for the locking cam-slotted plate of Frick, since it would have provided the predictable results of slidable locking of his stringers at relative spaced distance.
4.    The stair assembly of claim 1, further comprising a plurality of steps, each of the steps having a forward portion and a rearward portion,
        wherein the main stringer (15c; 15d) is pivotably connected to each of the plurality of steps at one of the forward portion and the rearward portion and the support stringer (15b; 15a) is pivotably connected to each of the plurality of steps at the other one of the forward portion and the rearward portion such that the steps move in unison when the support stringer is moved relative to the main stringer.

       wherein the first end of the camslot plate or the second end of the camslot plate includes a pivot hole (25i) and the other of the first end of the camslot plate or the second end of the camslot plate includes an elongated slot (32).
6.    The stair assembly of claim 5, further comprising a first pivot assembly (at 25i) configured to connect the main stringer to the camslot plate and a second pivot assembly configured to connect the support stringer to the camslot plate.
7.    The stair assembly of claim 6, wherein the first pivot assembly is configured to pivotably connect the main stringer to the camslot plate at one of the pivot hole and the elongated slot, and
       wherein the second pivot assembly is configured to pivotably and slidably connect the support stringer to the camslot plate at the other one of the pivot hole and the elongated slot.
9.    The stair assembly of claim 1, further comprising: 
       a plurality of steps (20);
      two main stringers (15c’ 15d), each being connected to a corresponding lateral end of each of the plurality of steps;
      two support stringers (15a; 15b), each being connected to a corresponding lateral end of each of the plurality of steps; and

10.    The stair assembly of claim 1, further comprising a foot (18) that is rotatably connected to a bottom end of the main stringer to engage a ground surface during use.
11.    The stair assembly of claim 10, wherein the foot is height adjustable relative to the bottom end (see Fig. 18; (751)).
12.    The stair assembly of claim 1, further comprising a handrail (283) connected to the main stringer.
20.    The stair assembly of claim 13, further comprising a camslot plate configured to guide relative movement of the main stringer and the support stringer.
     Claims 2, 4, 14 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick (10,422,183) in view of Mumbrauer (2,325,793), as applied to claims 1 and 13 above, and further in view of Rolston (6,003,633).
Frick (Fig.8) shows a pivotally attachment mechanism (at 75, 76) to be inserted into a receiver (90), but silent if the attachment mechanism is latched into the receiver.

         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the post of Frick to comprise an aperture and a quick release pin, and to be inserted into a receiver, as taught by Rolston, since it would have provided the predictable results of frustrate removal from the receiver.
2.    The stair assembly of claim 1, further comprising a latching mechanism joined to a top end of the main stringer, the latching mechanism being configured to releasably connect the stair assembly to an anchor or a wall mount.
3.    The stair assembly of claim 2, wherein the latching mechanism further comprises a rotary latch such that the stair assembly is rotatable relative to the anchor or the wall mount when connected thereto.

15.    The stair assembly of claim 14, wherein the latching mechanism further comprises a rotary latch such that the stair assembly is rotatable relative to the anchor or the wall mount when connected thereto.
     Claims 12 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick (10,422,183) in view of Mumbrauer (2,325,793), as applied to claims 1 and 13 above, and further in view of Fuch (624,782).
Frick does not show his handrail directly connected to his main stringer. 
Fuch shows a handrail (at L) directly connected to his main stringer (A)
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Frick to have the hand rail connected to his main 
12.    The stair assembly of claim 1, further comprising a handrail connected to the main stringer.
18.    The stair assembly of claim 13, further comprising a handrail connected to the main stringer.
      Claim 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuch (624,782), as applied to claim 13 above, and further in view of Mumbrauer (2,325,793).
      Fuch does not show the disclosed curved camslot plate
       Mumbrauer shows the disclosed curved camslot plate (32) to enable slidable locking of a main (11) and support ((16) member in relative spaced distances.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a curved locking camslot plate, as taught by 
20.    The stair assembly of claim 13, further comprising a camslot plate configured to guide relative movement of the main stringer and the support stringer.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634